 

Exhibit 10.2

 



AMENDMENT TO

 

WARRANT AGREEMENT

 

This Amendment to Warrant Agreement, dated as of July 8, 2019 (this
“Amendment”), by and among SELLAS Life Sciences Group, Inc. (the “Company”), and
Computershare Inc. and its wholly-owned subsidiary, Computershare Trust Company,
N.A., as Warrant Agent (collectively, the “Warrant Agent”), amends that certain
Warrant Agreement, dated as of June 18, 2019 (the “Warrant Agreement”), by and
among the Company and the Warrant Agent.

 

For good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

1.       Amendment to Warrant Agreement.

 

1.01Subsection (i) of the first paragraph of Section 3.3.8 of the Warrant
Agreement shall be and hereby is amended and restated to read in its entirety as
follows:

 

“(i) in whole or in part for a whole number of Warrant Shares, if, between July
10, 2019 and September 18, 2020, the Weighted Average Price of the Common Stock
on the Trading Day immediately prior to the Exercise Date fails to exceed the
initial Exercise Price (subject to adjustment for any stock splits, stock
dividends, stock combinations, recapitalizations and similar events) in which
event, in lieu of the formula below, the aggregate number of Warrant Shares
issuable in such cashless exercise pursuant to any given Exercise Notice
electing to effect a Cashless Exercise shall equal the product of (x) the
aggregate number of Warrant Shares for which the Warrants are exercised as if
such exercise were by means of a cash exercise rather than a Cashless Exercise
and (y) one (1)”.

 

2.       Miscellaneous.

 

2.01       Effect. Except as amended hereby, the Warrant Agreement shall remain
in full force and effect. In the event that there is any conflict or
inconsistency between the terms of this Amendment and the terms of the Warrant
Agreement, the terms of this Amendment shall govern. All references in the
Warrant Agreement to “this Warrant Agreement” shall be deemed to refer to the
Warrant Agreement, as amended hereby.

 

2.02       No Waiver. This Amendment is effective only in the specific instance
and for the specific purpose for which it is executed and shall not be
considered a waiver or agreement to amend as to any provision of the Warrant
Agreement in the future.

 

2.03       Defined Terms. All capitalized terms used but not specifically
defined herein shall have the same meanings given such terms in the Warrant
Agreement unless the context clearly indicates or dictates a contrary meaning.

 

2.04       Governing Law. This Amendment shall be deemed to be a contract made
under the laws of the State of New York (without giving effect to any rule or
principle that would result in application of the law of any other jurisdiction)
and for all purposes shall be governed by and construed in accordance with the
laws of such State applicable to contracts to be made and performed entirely
within such State.

 

2.05       Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and each of the parties hereto may execute this Amendment by signing
any of such counterparts.



 

[Remainder of page intentionally left blank.]

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 



  SELLAS LIFE SCIENCES GROUP, INC.                   By:       Name: Barbara
Wood     Title: Executive Vice President, General Counsel                      
    COMPUTERSHARE INC.           COMPUTERSHARE TRUST COMPANY, N.A.              
    By:       Name:       Title:  





 



 

